Howell, J.
This is a suit on two promissory notes of $2500 each, the answer to which alleges that plaintiffs obtained'them after maturity and subject to equities between the maker and the first holder. When the answers of one of the plaintiffs to interrogatories were filed showing that the notes were purchased before maturity for the price of one hundred dollars, an amended answer was filed showing that the notes were not received hy plaintiffs in the usual course of business nor for a valuable consideration, and the contract by w«hich plaintiffs *96obtained them is tainted with usury and is therefore absolutely null by the laws of New York where it was made.
The laws of New York are not in evidence and there is nothing in the record which shows any bad faith in the plaintiffs and nothing to impeacli their title to the notes, except the smallness of the price paid for them, and the proof does not make it clear that this price was merely nominal.
The rule is that want or failure of consideration will be no defense or bar to the title of a Iona fide holder of a note for a valuable consideration, at or before it becomes due, without notice of any infirmity therein. Story on notes, §§. 191, 192. A valuable consideration is one having value or worth, and is not measured by any. particular degree or amount. There must be value hut not necessarily full value, which is not always easily determined. The agreement of the parties must fix the valne, A small price is value and when it is not clearly a sham, must he accepted as valid. We can not say that the willingness of the holder before maturity to take one hundred dollars in this instance was, of itself alone, notice to the purchaser of a want of consideration. The notes were offered at that price and the plaintiffs, who are dealers in New York in such instruments, said they were willing to give it and did so. Whatever may be the responsibility of the first holders to the maker, we think under the commercial law and the authorities, plaintiffs must recover.
It is therefore ordered that the judgment appealed from be reversed and that plaintiffs recover of defendants the sum of five thousand dollars with eight per cent, on $2500 fxom first October, 1872, and on like sum from first November, 1872, and costs.
Rehearing refused.